871 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmie James MILLER, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 88-2274.
United States Court of Appeals, Sixth Circuit.
March 27, 1989.

1
Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and JOHN D. HOLSCHUH, District Judge*.

ORDER

2
This matter is before the court upon consideration of appellant's failure to respond to this court's order of January 23, 1989, directing him to show cause as to why the appeal should not be dismissed for lack of jurisdiction.


3
Review of the record indicates that a final judgment was entered on November 4, 1988, and that the notice of appeal was filed in the district court on December 7, 1988.  Accordingly, the notice of appeal was two days late.  Moreover, by failing to respond to this court's order of January 23, 1989, appellant has provided no information upon which it might be determined that the appeal was timely pursuant to the Supreme Court's decision in Houston v. Lack, --- U.S. ----, 108 S.Ct. 2379, 2383-85 (1988).


4
An appellant's failure to file a timely notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory, jurisdictional prerequisite which this court can neither waive nor extend.   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


5
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable John D. Holschuh, U.S. District Judge for the Southern District of Ohio, sitting by designation